CANTY, J.
I concur in the result, but not in the reasons given for that result. I am clearly of the opinion that the counter affidavit of the former attorney of Madigan, offered by the state, was not, when objected to by him, competent or admissible. It attempted to disclose confidential communications between attorney and client, which were privileged, and the mere fact that it reflected on the attorney (he not being a party to the proceeding) did not remove the privilege or make the affidavit competent. Supposing, in such a case, the husband’s evidence in his own behalf reflected on the character of his wife, would that malee her a competent witness) in rebuttal? Certainly not. Neither is this rule as likely to result in a failure of justice as the majority seem to claim. When a party or witness testifies to conversations, and the only person who could contradict them is not a competent witness, the evidence, though uncontradicted, is not conclusive, but the jury and court are at liberty to disbelieve it, just as they are when the only person who heard it is dead. But I am of the opinion that the admission of this affidavit was error without prejudice.
Whether a writ of error coram nobis will lie in this state in any case, it is not necessary to decide. It certainly will not lie when the party made a motion for a new trial, and the matter sought to be tried on such writ could have been raised and passed on, on such motion, and when the party had full knowledge of all the facts, and a full opportunity to present the matter at the time he made such motion for a new trial. That was the case here, and the petitioner was not, in any event, entitled to the relief he sought through the writ.